Citation Nr: 1301445	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), anxiety, or a personality disorder NOS, as a result of military sexual trauma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran apparently enlisted in a reserve component in April 1996, served a period of active duty training which is considered active service for purposes of veterans' benefits from February 1997 to July 1997, and had several periods of unverified active duty for training (ADT) and unverified inactive duty training (IADT) for a reserve component through 2003.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was previously Remanded by the Board in February 2012 for further development.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's statements about the occurrence of military sexual trauma are vague and inconsistent, and the Veteran provided contradictory history about pre-service sexual assaults and contradictory statements about post-service occurrences, personal trauma, greatly reducing her credibility.

2.  There is no credible evidence of behavior changes indicative of the alleged military sexual trauma.  

3.  A statement submitted by a former fellow service member provides no credible corroboration of the Veteran's claims regarding in-service personal trauma.

4.  The credible and probative evidence establishes that the Veteran's current acquired psychiatric disorders cannot be linked to her service without speculation, and establish that no additional evidence is available except from the Veteran.  

5.  The Veteran's statements regarding alleged sexual assault in service are not credible.

6.  The preponderance of the medical evidence establishes that the Veteran's personality disorder was not aggravated during the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, or anxiety are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2012).

2.  Service connection for a personality disorder is precluded by law, and the criteria for service connection for a congenital or developmental disorder, claimed as aggravated in service, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a), 4.9, 4.127 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Duty to notify a claimant 

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

A letter issued in September 2005 notified the Veteran of the criteria for establishing service connection for PTSD, including based on personal assault.  Evidence specific to allegations of personal assault was requested by the RO, in the questionnaire format required under VA administrative procedures.  The Veteran was notified of the evidence required in this regard, and of her duties and VA's duties for obtaining evidence.  The Veteran was not notified of how VA determines disability ratings and effective dates if service connection is awarded.  Such deficiency is moot, however, as the Board is not awarding service connection.  This letter accordingly addressed all pertinent notice elements and predated the initial adjudication by the RO.  The letter addressed all required elements of notice for the claim.  Nothing more was required.  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required should the Veteran wish to appeal the adequacy of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds no notice deficiency apparent from the record.  Indeed, VA's duty to notify has been more than satisfied.  To the extent that any notice deficiency might have been present in the initial notice, additional communication to the Veteran regarding the evidence required to substantiate the claim was included in the Board's February 2012 Remand and the communications and readjudication following that Remand.


Duty to assist a claimant 

Next, VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished.  The Veteran's service treatment records were first requested in 2004, before she submitted the claim on appeal.  Thus, records from the Veteran's reserve unit were associated with the claims file before she submitted the claim on appeal.  During the pendency of this claim, the Veteran's available personnel records were obtained from the Defense Personnel Records Image Retrieval System.  Additional records were obtained in April 2009.  

After the Board issued the February 2012 Remand in this case, VA's Records Managment Center (RMC) received one page of additional service treatment records for the Veteran from the Army's Human Resources Command (HRC).  HRC provided a letter stating that no further records for the Veteran were available at the Soldier Record Data Center, St. Louis.  The letter from HRC, together with the prior attempts to obtain service treatment records and personnel records, establishes that further attempts to obtain records would be futile.  There is no further duty to attempt to obtain records related to the Veteran's service.  

The Veteran has been afforded an opportunity to identify clinical and non-clinical records that might substantiate her claim.  All records identified by the Veteran have been sought.  The Veteran submitted a personal statement from another individual in support of her appeal.  

The Veteran was afforded VA examination in 2008.  In February 2012, a second VA examination and opinion was obtained to address the nature and etiology of the Veteran's psychiatric and personality disorders.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As noted above, the Board Remanded the case in February 2012 to accord the Veteran VA psychiatric examination and to obtain additional VA treatment records.  The Veteran denied VA psychiatric treatment since 2006, and the examiner confirmed that there were no appointments since 2006.  Therefore, no additional VA records were obtained.  The Veteran submitted a private treatment record dated in 2012.  The Veteran underwent VA medical examination which the Board finds is adequate for resolution of this case.  All other development directed by the Board's Remand has been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's M-21-MR - Adjudication Procedures Manual (M21-MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n (as in effect from Dec. 16, 2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training."  38 U.S.C.A. § 1720D(a)(1).  Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D(f).  As stated in the enclosure to a December 2011 Training Letter, this definition is suitable for use by the Veterans Benefits Administration, since there is no comparable legal definition other than the broader term "personal assault" found in PTSD regulations at section 3.304(f)(5).  See Veterans Benefits Administration Training Letter 11-05 (December 2, 2011), "Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma."

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 


Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Factual Background 

The Veteran submitted her initial claim for service connection for a psychiatric disorder, identified as PTSD due to sexual trauma in service, in an August 2005 statement.  The Veteran's claim of service connection for PTSD has been interpreted as encompassing each current psychiatric disorder, to include a claim for service connection for an acquired disorder, whether diagnosed as PTSD, depressive disorder, or anxiety, or for service connection for a developmental psychiatric disorder diagnosed as a personality disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  She contends that her current psychiatric disorders, however diagnosed, are due to sexual trauma incurred in service.  

At the time of VA treatment in May 2005, and on initial VA psychiatric evaluation in August 2005, the Veteran reported sexual assaults by her uncle during childhood.  She reported being raped in service by "an officer" "several times, "maybe 3."  She stated she could not remember the officer's name, or details such as where the assaults occurred.  She stated that she attempted suicide through an overdose in 1998, and was hospitalized for liver failure caused by the overdose.  She reported that she intentionally crashed her car in 2002.  The examiner concluded that the Veteran's symptoms were consistent with PTSD due to sexual trauma.  

In an October 2005 statement, the Veteran indicated that she requested a unit change while in basic and advanced training on several occasions, but the request was not granted because the Veteran was uncomfortable providing specifics about why she wanted a transfer.  She stated that other female recruits consented to sexual acts with the drill sergeants and officers, but she refused and was "drug from" her bed and raped "so many nights."  She stated that she began using alcohol and drugs during advanced training and became an alcoholic during that time.  The Board notes that the Veteran's basic and advanced training were during her period of active service from February 1997 to July 1997.  

VA outpatient treatment notes dated in December 2005 reflect that the Veteran stated she never knew her father, who left when she was two.  She reported that she was unhappy as a child, and was only happy when playing basketball.  She reported being molested by an uncle.  December 2005 treatment notes reflect continued treatment of skin excoriation.  

KS submitted a February 2006 statement.  KS stated that she served with the Veteran in basic training, during advanced training, and in an Army Reserve unit.  The Veteran told KS that she was harassed sexually, and then assaulted, "by some of our supervisors."  KS stated that the Veteran did not disclose the identity of any individual.  KS stated that, "Many nights she was removed from her bunk and brought back some time later.  I would question her about what was going on, but she would never say in detail what happened."  

At the time of VA examination conducted in February 2008, the Veteran reported having attempted suicide 4 times, but stated she had no memory of those events.  She stated that she knew of the suicide attempts from discussions with a treating provider.  The Veteran reported that she thought her father might have had mental problems, because of his service in Vietnam, but she was not sure, as she did not really know him.  She stated that she began using alcohol and drugs at age 24, after sexual assaults in service.  She also discussed childhood sexual assaults by her uncle.  The examiner noted that, after the evaluation essentially concluded, the Veteran began sobbing and repeating loudly that she did not want to talk to anyone.  The examiner also concluded that the statement from KS did not clearly indicate whether the events described were witnessed by KS or were related to KS by the Veteran.  


The examiner who conducted the February 2008 VA examination stated that the single diagnosis that best fit the Veteran's symptoms was borderline personality disorder.  The examiner stated that she could not "rule out" that the Veteran also suffered from PTSD related to military sexual trauma.  As to a possible diagnosis of PTSD, the examiner concluded, "However, I also cannot definitely state that the condition [PTSD] definitely exists, as there is insufficient data at present regarding the stressor."  

The Board's February 2012 Remand ordered that the Veteran be scheduled for an examination to determine the nature and etiology of any diagnosed psychiatric disorder, and to assess whether any diagnosed personality disorder resulted in additional disability due to service.  The examiner who conducted February 2012 VA examination noted that the Veteran reported a happy childhood, without trauma, and stated that she was "social, outgoing, and popular."  She stated she was an Honor Roll student in high school.  The examiner summarized the evidence of record, including the records of the Veteran's VA psychiatric treatment.  The Veteran stated that she had not received therapy for her mental health problems since June 2006.

The examiner who conducted the February 2012 VA examination assigned a diagnosis of PTSD, depressive disorder NOS, and personality disorder NOS with borderline features.  The examiner found that it was possible to differentiate what symptoms were attributable to each diagnosis and accordingly parsed the Veteran's symptoms out according to their corresponding diagnoses.  The examiner noted that the history provided by the Veteran in 2012 was different from prior accounts provided to other VA providers.  Essentially, the Veteran reported a happy childhood to the February 2012 VA examiner, when she had previously reported an abusive childhood on multiple occasions to other VA providers.  

In rendering an opinion, the examiner stated the following:

[The Veteran] proved to be a poor historian and inconsistent in her reporting of events.  Regarding military sexual assault, it is not clear whether [she] suffered multiple attacks or just one, by multiple assailants versus a single perpetrator.  The time frame is also a bit vague...The nature of the incidents seems unclear, given the very vague and sensationalized style of [her] reporting.  Although failure to recollect details of a trauma is not uncommon among sexually assaulted women, it is unusual to be so inconsistent in reporting...[The Veteran] is either not able to or not willing to provide a coherent account of specific incident(s), the lay statement provided in her c-file is of limited utility, and there exists no corroborating evidence in the available military records.  Nonetheless, the Veteran's symptoms are such that...it is reasonable to assume that she did sustain assault at some time in her life.  It is entirely unclear as to whether that assault occurred pre-military (as suggested by her endorsement of childhood sexual abuse), during the military (alleged sexual assault), post-military (as suggested by her report of volatile relationships), or some combination therein...Unfortunately, without clearer evidence, I cannot opine without resorting to mere speculation as to whether these conditions were caused by, incurred in, or aggravated by military service.

The examiner also stated that the Veteran's personality disorder clearly and unmistakable was present prior to the Veteran's service and was not aggravated beyond its natural progression during the Veteran's service.

The Veteran submitted a May 2012 private clinical statement from B. Counseling & Consulting.  The May 2012 statement indicated that the Veteran had received treatment in 2011 for significant trauma which affected her cognitive functions.

Analysis -Acquired Psychiatric Disorders

The February 2012 VA medical opinion is comprehensive and persuasive.  The examiner concludes that it is not possible to provide an opinion as to whether the Veteran has an acquired psychiatric disorder which was caused by, incurred in, or aggravated by military service without resort to speculation.  Ordinarily, when an opinion is speculative, the duty to assist requires VA to obtain a more complete opinion after obtaining the information lacking to serve as a basis for a non-speculative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  In this case, the examiner has identified the Veteran's limitations as a historian, together with the lack of supporting evidence of markers in the military records or post-service records, as the missing information.  Such an opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  The examiner should clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The February 2012 examination satisfies the above criteria, as the examiner has clearly stated that "without clearer evidence" of military sexual trauma, any opinion as to whether a current psychiatric disorder was caused by, incurred in , or aggravated by service would remain speculative.  The examiner outlined the contradictions and inconsistencies in the Veteran's account and the lack of objective corroborating information in the account supplied by KS, who provided a lay statement.  The examiner explained why these inconsistent statements resulted in a finding that the evidence was not clear.  As noted above, VA's first request for service treatment records was in 2004, more than 8 years ago, and records have been sought from numerous sources and on several occasions, and VA has been advised that there are no additional service treatment records for the Veteran.  A further attempt to obtain a non-speculative opinion based on obtaining additional service records or based on more consistent or more detailed information from the Veteran is not required.  

In this case, the examiner has provided a comprehensive opinion addressing all evidence of record as well as a complete history provided by the Veteran, and has explained that this information is insufficient to determine, without resort to speculation, when the Veteran incurred sexual trauma resulting in the current psychiatric disorders.  The credible and probative evidence establishes that the Veteran's current acquired psychiatric disorders and her military service cannot be linked, without resort to speculation, and the Board may rely on this opinion in finding that the Veteran does not meet the criteria for service connection for her current acquired psychiatric disorder.  Moreover, the opinion rendered by the examiner who conducted the February 2012 VA examination is consistent with the opinion of the VA examiner who conducted the 2008 VA examination, as the 2008 opinion also states that, without clearer evidence, it is not possible to link a current psychiatric disorder to the Veteran's service.  

The Board has considered a May 2012 private statement from B. Counseling & Consulting.  This statement provides an opinion that the Veteran had experienced "significant" trauma.  The statement does not, however, provide an opinion as to the type of trauma or reference a time period when the trauma occurred.  The opinion is generally consistent with the 2008 and 2012 VA opinions, since both VA examiners concluded that the Veteran did have psychiatric disorders.  The May 2012 private opinion does not link the "significant" trauma the Veteran experienced to a specific time period, nor does the opinion link the "significant" trauma  to the Veteran's military service.   The opinion does not even reference the Veteran's military service or any medical or non-medical history or records other than by the Veteran's report.  Further, to the extent it highlights that the Veteran experiences cognitive and memory problems, the opinion does not indicate when these problems first manifested or how and if they trace back to her service.  Thus, the May 2012 opinion is not favorable to the Veteran's contention that she incurred sexual trauma in service, and is not favorable to the Veteran's claim that a current psychiatric disorder results from her service.  The opinion also provides no information that enhances the credibility of the Veteran's claim that a current disorder is related to her service.

The Board must independently assess the quality of evidence before it.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In conducting this analysis, the Board can consider possible bias and conflicting statements.  Id.  When considering documents submitted by a Veteran, the Board may also consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran."  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board concludes that the VA opinions are credible and probative and that the Veteran's allegations of sexual trauma in service lack credibility.  

The Board notes that the Veteran's period of active service began on February 25, 1997, according to her DD Form 214.  On February 26, 1997, the Veteran received several immunizations, and received prophylactic Bicillin (1.2 million units), and a laboratory examination for H[uman] C[horionic] G[onadotropin] (a test for pregnancy) was negative.  The next day, the Veteran underwent eye examination.  

The Veteran's service treatment records reflect that she next sought medical evaluation for shoulder pain in March 1997 and for an ankle inversion in April 1997.  At that time, she reported that she fell on equipment during physical training.  She was treated for a dental problem in May 1997.  She sought treatment for a productive cough in June 1997.  She was treated for a rash on the face and bleeding gums in July 1997.  

Thus, the service treatment records reflect that the Veteran sought medical care during service in 1997 on several occasions.  There is no record that she sought a pregnancy test or testing for a sexually-transmitted disease except on the day following her induction.  The Board finds it significant that there is no notation that she sought such care, or evaluation for gynecologic pain or any gynecologic complaint, injury, or problem, other than on February 26, 1997, the day following her entrance into basic training.  Moreover, the Veteran did not report any gynecologic complaint or concern when she sought treatment for other medical problems.  These facts are inconsistent with the Veteran's statements that she was raped several times in service, and is inconsistent with the Veteran's account of unwanted, unplanned sexual encounters.  

Moreover, private clinical records dated in 2002 reflect that the Veteran underwent total abdominal hysterectomy.  The Board finds it significant that the Veteran has not submitted or identified any private record from providers who treated the Veteran prior to the hysterectomy which refer to sexual trauma.  Since the Veteran was seeking treatment for a reproductive system disorder, it would have been in the Veteran's interests to report sexual trauma.  The absence of such evidence, alone, does not establish that the Veteran did not incur sexual trauma in service.  However, considered with the other evidence as a whole, the fact that there is no report of sexual trauma during the treatment leading up to a hysterectomy diminishes the credibility of the Veteran's report that such trauma occurred during service.  

The examiner who conducted the February 2012 VA examination noted that there were no behavioral markers in the military records that might suggest the presence of sexual assault.  The examiner noted that the absence of such markers did not exclude the possibility that sexual assault occurred during the Veteran's military service.  The Board acknowledges that opinion.  However, the Board, which must evaluate the Veteran's credibility, finds that the absence of such evidence further diminishes the Veteran's credibility.

The Veteran provided information as to several events which she indicated were markers showing that the sexual traumas occurred.  In particular, the Veteran reported that she requested transfers to another unit on several occasions.  The Veteran stated that no transfers was granted because she did not feel comfortable explaining the need for transfer.  However, the records of the Veteran's service include no official notation that she requested a transfer or that a transfer was denied.  

The Veteran also stated that her multiple suicide attempts were markers indicating that the sexual assaults occurred.  The Veteran reported that she attempted suicide in 1998.  However, VA records apparently disclose no hospitalization in 1998, and the Veteran did not identify a non-VA facility at which she was treated in 1998 for what she described as "liver failure."  The Board finds it significant that no notation regarding treatment of liver failure in 1998 appears in service treatment records, in private clinical records related to 2002 hysterectomy, or in the report of a November 2004 VA examination, or in the report of examination for purposes of reserve retention conducted in May 2001.  Again, the inconsistencies between reports regarding the behavior marked of a suicide attempt in 1998 to some providers and reports to other providers for other purposes diminishes the Veteran's credibility as to occurrence of that marker.  


Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  The Veteran alleged that she became an alcoholic during her period of service in 1997, and that she sought treatment for alcohol and substance abuse but was turned away because no one believed she had a problem.  The Veteran has not provided or identified evidence which might corroborate this allegation.  

Thus, although the Veteran reports that there were "markers" or behavioral changes indicating the occurrence of sexual assaults in service, the sole evidence to support the occurrence of those markers comes from the Veteran.  The Board notes that the examiner who conducted February 2012 VA examination concluded that there were no behavioral markers in the military records that might suggest the presence of sexual assault."  The Board agrees with that assessment.  The Board concludes, from its independent evaluation of the evidence, that the Veteran's report of markers lack credibility, and that there is no credible in-service or post-service evidence of a "marker" which supports the Veteran's allegations that she incurred sexual trauma in service.  

The examiner who conducted February 2012 VA examination succinctly summarized the reasons that the Veteran's statements about sexual trauma in service are not credible.  As the examiner stated, the Veteran was "inconsistent" in her reporting of events.  In May 2005, August 2005, December 2005, and in February 2008, the Veteran reported that she was sexually assaulted by her uncle during childhood.  She reported, in fact, that there was conflict among family members about the occurrence of such abuse by the uncle and whether any action should be taken.  However, at the time of the February 2012 VA examination, the Veteran reported that her childhood was happy and that there was no trauma.  This inconsistency is significant.  Since this report is related to the same type of trauma the Veteran reported in service, the Board finds that the direct contradictions between the reports made to the various providers and examiners severely diminishes the Veteran's credibility.


The VA examiners who conducted the 2008 and 2012 VA examinations noted, as to alleged military sexual assault, that the Veteran's statements did not clarify whether the Veteran suffered multiple attacks or just one, and were inconsistent as to whether there were multiple assailants or a single perpetrator.  The examiner who conducted the February 2012 VA examination noted that failure to recollect details of sexual assault is not uncommon, but the examiner noted, "it is unusual" that the victim would be so inconsistent in the reporting.  

The Veteran, as noted above, was advised that evidence from sources other than the Veteran's service records may corroborate an account of personal assault or sexual trauma.  The Veteran stated that she did not contact law enforcement authorities, a rape crisis center, mental health counselor, centers, family members, roommates, fellow service members, or clergy, other that KS, whose statement is of record.  

Finally, the Veteran contends that the statement from KS supports the Veteran's allegations of sexual trauma in service.  The statement from KS states that the Veteran confided in her that the Veteran had been sexually assaulted.  KS stated that the Veteran did not identify which of the "supervisors" was involved.  The value of this statement depends on the Veteran's credibility, as the statement from KS clearly reflects that this information was provided by the Veteran.  

KS further stated that, "[m]any nights" the Veteran "was removed from her bunk and brought back some time later."  It is not clear whether KS personally observed the Veteran being "removed" from her bunk or being "brought back."  However, the context of the statement from KS, read together with the statements from the Veteran, makes it clear that KS did not personally observe the occurrences, but rather, is relating what the Veteran told her.  The statement of KS that the Veteran was "removed from" her bunk implies that the Veteran did not leave the bunk area alone.  If KS had personally observed who "removed" the Veteran from her bunk while KS and the Veteran were in the same unit, it is unlikely that KS would not have been able to identify or find out the identity of the individual(s) who was/were removing the Veteran from her bunk.  

The statement that the Veteran was "brought back" to the bunk area after sexual assaults occurred similarly implies that the Veteran did not return alone.  Again, if KS had personally observed who returned the Veteran to her bunk on any occasion following a sexual assault, and presumably displaying the signs of being assaulted, it is unlikely that KS would not have been able to identify or find out the identity of the individual(s) who "brought" the Veteran back to her bunk.  

It is simply not credible that KS saw personally observed events described in her statement without seeing an individual other than the Veteran and without being about to find out from someone else who was with the Veteran.  Because the statement from KS makes it clear that KS never learned the identity of any individual associated with the events described by the Veteran, it is not credible that KS personally witnessed the Veteran being "removed from" or being "brought back" to her bunk.  

Moreover, given the fact that KS and the Veteran served in the same reserve component for some time after the Veteran's period of active duty needed in July 1997, it is unlikely that KS personally observed any of the events about which the Veteran told her, or that she knew another member of the unit who did.  Most individuals in such a situation would be curious to find out who was involved in the events happening to their friend or acquaintance.  If KS personally observed the events, it is not credible that she would not have described the individual(s) involved if the Veteran was unable to remember.  Since the Veteran remains adamant that she does not know who assaulted her, it is not credible that KS personally observed the events described in her statement and was also unable to recall any details of the event.  The examiners who reviewed the statement from KS concluded that there were no details in the statement which, for purposes of medical opinion, corroborated the Veteran's reports of sexual trauma.  The Board concludes on its review of the statement provided by KS that KS did not personally witness any event described by the Veteran or any individual who might have been associated with the events.  The statement provided by KS is not independent evidence which supports the Veteran's allegations of sexual assault.  Therefore, the probative value of the statement provided by KS depends on the credibility of the Veteran.  

As discussed at length above, the Veteran's personal statements are not deemed credible.  The Board is unable to find independent evidence of record which support such the Veteran's allegations.  Both examiners concluded that the competent and probative evidence did not include independent evidence which supported the Veteran's allegations.  There is simply no credible corroborating evidence of the military sexual trauma.  See generally Menegassi v. Shinseki, 638 F.3d 1379 (2011).  Apart from military sexual trauma, the Veteran has not cited any other in-service event as responsible for her claim of an acquired psychiatric disorder.  Service records are likewise silent for any indication of an event which could be linked to a current acquired psychiatric disorder, nor is there any indication that a psychiatric disorder began during the Veteran's period of active service.  

The Veteran does not contend, nor does the record suggest, that the Veteran incurred or first manifested a psychiatric disorder during a period of performance of reserve component active or inactive duty for training.  In this regard, the Board notes that specific statutory authority governs determinations of service connection when the military service performed is active or inactive duty for training.  38 U.S.C.A. § 101.  However, further discussion of those provisions is not required, since the application of those provisions is not raised in this case.  

As discussed above, because the Board finds that military sexual trauma did not occur, the Board also finds that there is no in-service injury or disease and, therefore, nothing to which a medical opinion could probatively relate to a current acquired psychiatric disorder. 

Analysis -Personality Disorder

Regarding the Veteran's personality disorder, the examiner who conducted February 2012 VA noted that the Veteran manifests an unstable sense of self, unstable interpersonal relationships, self-injurious behavior, mood instability, and intense bouts of inappropriate anger.  She stated that personality disorders are generally considered to be developmental (originating by adolescence) in nature and not caused by, incurred in, or aggravated by military service.  Accordingly, she found that the Veteran's personality disorder clearly and unmistakably existed prior to service.  She further determined that the Veteran's personality disorder clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9.  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The presumption of soundness at entry is applicable only to "disability," and further discussion of the presumption of soundness is not required. 

Service connection may be granted, in limited circumstances, for a resultant disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the February 2012 VA examiner diagnosed the Veteran with a personality disorder but rendered an opinion that a personality disorder was not aggravated beyond its natural progression during the Veteran's service.  

The Veteran does not contend, nor does the record suggest, that the Veteran incurred any disease or injury during service, other than alleged sexual trauma, that is related to the current severity of a personality disorder.  The Veteran's allegation of military sexual trauma, as discussed above, is not credible, and those allegations do not raise a reasonable doubt that sexual trauma was incurred in service and aggravated the Veteran's personality disorder.  In the absence of aggravation by a superimposed disease or injury, service connection for a personality disorder is precluded by law.  As such, the claim of entitlement to service connection for a personality disorder must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, or anxiety as a result of military sexual trauma, is denied.

Entitlement to service connection for a personality disorder NOS is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


